TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00801-CV


                                       C. B. G., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




              FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
         NO. D-1-FM-14-007018, HONORABLE TIM SULAK, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               Appellant C.B.G. filed her notice of appeal on December 11, 2015. The appellate

record was complete January 5, 2016, making appellant’s brief due January 25, 2016. On

January 25, 2016, counsel for appellant filed a motion for extension of time to file appellant’s

brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.       See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion and order

counsel to file appellant’s brief no later than February 16, 2016. If the brief is not filed by that

date, counsel may be required to show cause why she should not be held in contempt of court.
              It is ordered on January 25, 2016.



Before Chief Justice Rose, Justices Pemberton and Bourland